CHINA VOIP & DIGITAL TELECOM INC. 11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd, High-tech Industrial Development Zone, Jinan,China 250101 CONSENT SOLICITATION STATEMENT Dear Stockholders: The board of directors of China VoIP & Digital Telecom, Inc. (“we,” “us”, “our,” or “our company”)is soliciting your consent on behalf of our company to proposals which have been approved by our board of directors subject to stockholder approval.As discussed in more detail in this consent solicitation statement, we are asking our stockholders to approve: 1. An amendment to the Company’s articles of incorporation changing the name of the Company to China Intelligence Information Systems Inc.; 2. The nomination of 7 directors to our Board of Directors, who will each serve until our next Annual Meeting of Shareholders or until their successors has been elected and qualified; 3. The adoption of the Amended and Restated Articles of Incorporation (“Restated Articles”) to increase the number of authorized shares of common stock from seventy-five million (75,000,000) shares to two hundred and fifty million (250,000,000) shares; 4. The ratification of the appointment of Kabani & Company Inc. Certified Public Accountants as our independent registered public accounting firm for the fiscal year ended December 31, We are soliciting your approval of these proposals by written consent in lieu of a meeting of stockholders because our board of directors believes that it is in the best interests of our company and our stockholders to solicit such approval in the most cost effective manner.A form of written consent is enclosed for your use. We intend to mail this consent solicitation statement and accompanying form of written consent on or about May22, 2010.Our board of directors has fixed a record date of April 19, 2010 (the “Record Date”) for determination of our stockholders entitled to give written consent. The written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the Record Date is required to approve the proposals. Your consent is important regardless of the number of shares of stock you hold.Although our board of directors has approved the proposals, the Proposals require the approval by the vote of stockholders holding a majority of the voting power of our outstanding common stock as of the Record Date. Our board of directors unanimously recommends that you consent to the Proposals.We will be authorized to effect the actions described in the Proposals when we have received consents from stockholders representing a majority of the voting power of our outstanding common stock.If you approve the Proposals, please mark the enclosed written consent form to evidence “CONSENT”, sign and date the written consent form and return to us. Please mail or fax the enclosed written consent to us no later than June 21, 2010 at: China VoIP & Digital Telecom, Inc. 11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd, High-tech Industrial Development Zone, Jinan,China 250101 Fax:86-531-88876660 THE CONSENT PROCEDURE General As discussed in more detail in this consent solicitation statement, we are asking our stockholders to approve the following proposals: 1. An amendment to the Company’s articles of incorporation changing the name of the Company to China Intelligence Information Systems Inc.; 2. The nomination of 7 directors to our Board of Directors, who will each serve until our next Annual Meeting of Shareholders or until their successors has been elected and qualified; 3. The adoption of the Amended and Restated Articles of Incorporation (“Restated Articles”) to increase the number of authorized shares of common stock from seventy-five million (75,000,000) shares to two hundred and fifty million (250,000,000) shares; 4. The ratification of the appointment of Kabani & Company Inc. Certified Public Accountants as our independent registered public accounting firm for the fiscal year ended December 31, Our board of directors approved the above mentioned proposals on January 28, 2010, the effectiveness of which is conditioned upon our stockholders’ approval. Voting; Record Date; Vote Required Only holders of record of our common stock on the Record Date will be entitled to consent to the Proposals.On the Record Date there were 54,008,000 shares of our common stock, par value $0.001 issued and outstanding.Each share of our common stock is entitled to one vote on the Proposals. The Proposals will be approved by our stockholders if we receive the written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the Record Date.A written consent form that has been signed, dated and delivered to us with the “CONSENT” box checked will constitute consent for the Proposals.A written consent form that has been signed, dated and delivered to us with the “WITHOLD CONSENT” or “ABSTAIN” boxes checked or without any boxes checked will be counted as a vote against the Proposals. Consents, once dated, signed and delivered to us, will remain effective unless and until revoked by written notice of revocation dated, signed and delivered to us before the time that we have received written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the Record Date. Written consents, a form of which is enclosed, may be delivered to us via facsimile to 86-531-88876660 or mailed to the following address: China VoIP & Digital Telecom, Inc. 11th Floor No.11 Building, Shuntai Square, No.2000 Shunhua Rd, High-tech Industrial Development Zone, Jinan,China 250101 Expense of Consent Solicitation We will pay the expenses of soliciting the consents and the cost of preparing, assembling and mailing material in connection therewith.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of our common stock beneficially owned by others to forward to the beneficial owners.We may reimburse persons representing beneficial owners of common stock for their costs of forwarding solicitation materials to the beneficial owners.Original solicitation of consents by mail may be supplemented by telephone, facsimile, other approved electronic media or personal solicitation by our directors, officers and regular employees. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information, as of the Record Date, with respect to the beneficial ownership of the outstanding common stock by (i) any holder of more than five percent, (ii) each of the Company’s executive officers, directors and director designees, and (iii) the Company’s executive officers, directors and director designees as a group. Name of Beneficial Owner (1) NumberofShares Beneficially Owned (2) Percent of Shares Outstanding Li Kunwu 6,200,000 11.98% Wang Qinghua 6,200,000 11.98% Xu Yinyi 2,880,000 5.56% Jiang Yanli 200,000 0.39% All directors and executive officers as a group (7 persons) 15,480,000 29.91% (1) Unless otherwise noted, each beneficial owner has the same address as the Company. (2) "Beneficial ownership" includes shares for which an individual, directly or indirectly, has or shares voting or investment power, or both, and also includes options that are exercisable within 60 days of February 15, 2010.Unless otherwise indicated, all of the listed persons have sole voting and investment power over the shares listed opposite their names.Beneficial ownership as reported in the above table has been determined in accordance with Rule 13d-3 of the Exchange Act.Pursuant to the rules of the Securities and Exchange Commission, referred to in this Information Statement as the SEC, certain shares of common stock that a beneficial owner has the right to acquire within 60 days pursuant to the exercise of stock options or warrants are deemed to be outstanding for the purpose of computing the percentage ownership of such owner, but are not deemed outstanding for the purpose of computing the percentage ownership of any other person. ACTION I AMENDMENT TO THE ARTICLES OF INCORPORATION OF THE COMPANY TO CHANGE THE NAME OF THE COMPANY TO CHINA INTELLIGENCE INFORMATION SYSTEMS INC. On January 28, 2010, the Company’s board of directors adopted a resolution declaring it advisable to amend the Company’s articles of incorporation to change the name of the Company to China Intelligence Information Systems Inc. Purpose of Changing the Name of the Company In July 2009, the Government of China blocked all Voice-over Internet Protocol (“VoIP”) services operating in China.Consequently, the Company has discontinued its VoIP and telecommunications businesses to focus on its virtualization business. As a result of the Government of China blocking all VoIP related services, the Company’s operations are now focused in the development and promotion of Virtualization Solutions in China; therefore, the Company’s board of directors believes that it is in the Company’s best interest to have the Company change its name to a name that more accurately reflects the business and operations of the Company. Effective Date of the Amendment If the Proposal is approved by our stockholders, the name change of the Company will become effective at the time and date which the board of directors determines. Dissenters’ Right of Appraisal Under Nevada law and the Company’s articles of incorporation and bylaws, no stockholder has any right to dissent to the proposed amendment to change the name of the Company, and no stockholder is entitled to appraisal of or payment for their shares of Common Stock pursuant to such name change. Required Vote Approval of the amendment of the Company’s articles of incorporation to change the Company name requires the affirmative vote of the holders of a majority of the outstanding shares of common stock.As a result, abstentions and broker non-votes will have the same effect as negative votes. Board of Directors Recommendation Our board of directors recommends that our stockholders giver their “CONSENT” to this Proposal. ACTION II ELECTION OF DIRECTORS VOTING INFORMATION AND NOMINEES FOR ELECTION Each director to be elected on the effective date of the written consent executed by a majority in interest of our Common Stock holds office until the next annual meeting of stockholders or until his successor is elected and qualified. At present, our bylaws provide for not less than one director. Currently, we have seven members serving on our Board of Directors. The bylaws permit the Board of Directors to fill any vacancy and any such director may serve until the next annual meeting of shareholders or until his successor is elected and qualified.
